
	

114 HR 3863 IH: Disaster Assistance Equity Act of 2015
U.S. House of Representatives
2015-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3863
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2015
			Mr. Israel (for himself, Mr. DeSaulnier, Mr. Pallone, Mr. Fattah, Mr. King of New York, Mr. Connolly, Mr. Nadler, Mr. Rangel, Mr. Sires, Mrs. Carolyn B. Maloney of New York, Mr. Pascrell, Ms. Meng, Mr. Capuano, and Mr. Engel) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide assistance
			 for common interest communities, condominiums, and housing cooperatives
			 damaged by a major disaster, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Disaster Assistance Equity Act of 2015. 2.Definitions (a)Definition of private nonprofit facilitySection 102(11)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(11)(B)) is amended by adding at the end the following: The term also includes any facilities (including roads, walkways, bridges, culverts, canals, sewer and wastewater systems, hazard mitigation systems, power, and other critical community infrastructure) owned or operated by a common interest community that provide essential services of a governmental nature..
 (b)Additional definitionsSection 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended by adding at the end the following:
				
 (13)Common interest communityThe term common interest community means— (A)any nonprofit mandatory membership organization comprised of owners of real estate (other than a condominium or housing cooperative) described in a declaration or created pursuant to a covenant or other applicable law with respect to which a person, by virtue of the person’s ownership of a unit, is obligated to pay for a share of real estate taxes, insurance premiums, maintenance, or improvement of, or services or other expenses related to, common elements, other units, or any other real estate other than that unit described in the declaration; and
 (B)a condominium project— (i)comprised entirely of detached single family units; or
 (ii)comprised of 4 or more multi-unit housing structures, that owns or operates facilities (including roads, walkways, bridges, culverts, canals, sewer and wastewater systems, hazard mitigation systems, power, or other critical community infrastructure) that provide essential services of a governmental nature.
 (14)CondominiumThe term condominium means a multi-unit housing project in which each dwelling unit is separately owned, and the remaining portions of the real estate are designated for common ownership solely by the owners of those units, each owner having an undivided interest in the common elements, and which is represented by a condominium association consisting exclusively of all the unit owners in the project, which is, or will be responsible for the operation, administration, and management of the project.
 (15)Housing cooperativeThe term housing cooperative means a multi-unit housing project in which each dwelling unit is subject to separate use and possession by one or more cooperative members whose interest in such unit, and in any undivided assets of the cooperative association that are appurtenant to such unit, is evidenced by a membership or share interest in a cooperative association and a lease or other document of title or possession granted by such cooperative as the owner of all cooperative property.. 
			3.Condominiums and housing cooperatives damaged by a major disaster
 (a)Individuals and Households ProgramSection 408(b)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(b)(1)) is amended—
 (1)by striking The President and inserting the following:  (A)In generalThe President; and
 (2)by adding at the end the following:  (B)Condominiums and housing cooperativesFor purposes of providing financial assistance under subsections (c)(2) and (c)(3) with respect to residential elements that are the legal responsibility of an association for a condominium or housing cooperative, the terms individual and household include the association for the condominium or housing cooperative..
 (b) Maximum amount of assistanceSection 408(h) of such Act (42 U.S.C. 5174(h)) is amended by adding at the end the following:  (3)Special rule for condominiums and housing cooperatives (A)In generalIn lieu of the limit established under paragraph (1), the maximum amount of assistance that an association for a condominium or housing cooperative may receive under this section with respect to a single disaster shall be an amount to be determined by the President by regulation.
 (B)Adjustment of limitThe amount determined by the President under subparagraph (A) shall be adjusted annually in accordance with paragraph (2)..
 4.ApplicabilityThe amendments made by this Act shall apply to a major disaster or emergency declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) after the date of enactment of this Act.
		
